455 F.2d 988
72-1 USTC  P 16,038
Ralph E. WILLIAMS and William C. Mills, Appellants,v.Randolph W. THROWER, Commissioner of Internal Revenue, andHugh D. Jones, District Director of InternalRevenue Service, Parkersburg, WestVirginia, Appellees.Roy K. HENSLEY and John D. Jarrell, Appellants,v.Randolph W. THROWER, Commissioner of Internal Revenue, andHugh D. Jones, District Director of InternalRevenue Service, Parkersburg, WestVirginia, Appellees.
Nos. 71-1963, 71-1964.
United States Court of Appeals,Fourth Circuit.
March 27, 1972.

Appeals from the United States District Court for the Southern District of West Virginia, at Huntington; Sidney L. Christie, Chief District Judge.
Robert H. Burford, Huntington, W. Va., on brief for appellants on both cases.
W. Warren Upton, U. S. Atty., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Crombie J. D. Garrett, and Joseph H. Reiter, Washington, D. C., on brief for appellees in both cases.
Before BOREMAN, Senior Circuit Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Appellants, Ralph E. Williams and William C. Mills, filed a complaint in the district court on October 22, 1969, asking the court to restrain the United States from assessing and collecting certain unpaid federal wagering taxes.  Appellants, Roy K. Hensley and John D. Jarrell, had filed a similar complaint on September 19, 1969.  On August 2, 1971, the district court dismissed both complaints relying on McAlister v. Cohen, 308 F. Supp. 517 (S.D.W.Va.1970), aff'd, 436 F.2d 422 (4 Cir. 1971), and these appeals followed.


2
The appellants concede that the contentions raised in their brief were rejected by this court in McAlister, supra, and Washington v. United States, 402 F.2d 3 (4 Cir. 1968), cert. denied, 402 U.S. 978, 91 S. Ct. 1641, 29 L. Ed. 2d 145 (1971); however, they urge this court to reconsider those decisions.


3
Upon examination and consideration of the records and the briefs we see no reason to depart from our prior holdings.  Accordingly, we dispense with oral argument and affirm the judgments below.


4
Affirmed.